Citation Nr: 1603719	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-27 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status, for purposes of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. C.H.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from September 1948 until his retirement in August 1975.  For his active service, he was awarded a Purple Heart Medal, an Army Commendation Medal with a "V" device for valor, a Bronze Star Medal with a "V" device for Valor, a Combat Infantryman Badge, and a Vietnam Cross of Gallantry.  The Veteran died in June 2008.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In connection with this appeal, the appellant and Ms. C.H. testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2015.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


FINDINGS OF FACT

1.  At the time of his death in June 2008, the Veteran was service-connected for degenerative disease of the cervical spine, rated 30 percent; posttraumatic stress disorder (PTSD), rated 30 percent; degenerative disease of the lumbar spine, rated 20 percent; diabetes mellitus type II, rated 20 percent; left upper extremity peripheral neuropathy, rated 10 percent; left lower extremity peripheral neuropathy, rated 10 percent; right lower extremity peripheral neuropathy, rated 10 percent; and residual scars, rated noncompensable (0 percent).  The Veteran's combined rating at the time of his death, to include the bilateral factor, was 80 percent.  

2.  At the time of his death, due to his service-connected disabilities alone, the Veteran was unable to care for himself.

3.  Special monthly compensation based on aid and attendance is a higher benefit (and payable at a higher rate) than special monthly compensation on the basis of being housebound.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person, for purposes of entitlement to accrued benefits, have been met, which renders moot the claim for SMC on the basis of housebound status.  38 U.S.C.A. §§ 1114, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under the laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death that, due and unpaid upon the death of such person, are paid to the Veteran's surviving spouse.  An application for such benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015), see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of their death; (iii) the Veteran would have prevailed on the claim if he or she had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  Factors to be considered in determining whether a Veteran requires the aid and attendance of another person are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2015).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Prior to his death in June 2008, the Veteran asserted that he required regular aid and attendance of another person to perform basic activities of daily living as a result of service-connected disabilities.  Specifically, the Veteran asserted that he required assistance in bathing, dressing, cooking meals, ambulating, and attending to the wants of nature.  At the October 2015 Board hearing, the appellant reported that the Veteran had a home health aide that came in once a week to assist, but that she herself was the one who assisted the Veteran with his activities of daily living on a day-to-day basis.

At the time of his death, the Veteran was service-connected for degenerative disease of the cervical spine, rated 30 percent; posttraumatic stress disorder (PTSD), rated 30 percent; degenerative disease of the lumbar spine, rated 20 percent; diabetes mellitus type II, rated 20 percent; left upper extremity peripheral neuropathy, rated 10 percent; left lower extremity peripheral neuropathy, rated 10 percent; right lower extremity peripheral neuropathy, rated 10 percent; and residual scars, rated noncompensable (0 percent).  The Veteran's combined rating at the time of his death, to include the bilateral factor, was 80 percent.

At an April 2006 VA examination, the Veteran reported that he experienced discomfort and numbness in his left arm resulting from his peripheral neuropathy and that he was unable to grasp or hold objects as a result.  The Veteran reported that he experienced moderate to severe back pain that was constant.  He reported that his back pain caused him to experience difficulty bending over to put on shoes and socks, in addition to other maneuvers conducted in the act of dressing himself.  The examiner noted that the Veteran would have difficulty dressing himself as a result of limitation of spinal function (cervical and lumbar) caused by pain, fatigue, weakness, and lack of endurance following repetitive motion.  The Veteran was noted to require the use of a walker and a back brace, and at times, a wheelchair to assist with ambulation.  The Veteran reported that he was only able to walk 1/4 of a block prior to having to stop and rest.  He also reported that he experienced unsteadiness of gait, but that he had not fallen as a result.  The examiner noted that the Veteran experienced difficulty with transfers, arising from the bed, and arising from chairs.  The Veteran was noted to require assistance with bathing and dressing, and the examiner noted that the Veteran was unable to drive as he was unable to turn his neck to observe oncoming traffic.  The examiner confirmed the diagnoses of cervical and lumbar spine disabilities, and left arm neuropathy.  The examiner noted that, as a result of his service-connected disabilities, the Veteran had moderate to severe loss of cervical spine functional capacity, moderate loss of lumbar spine functional capacity, and moderate loss of left arm functional capacity.  

The Board acknowledges that a review of the evidence of record shows that the Veteran also had nonservice-connected disabilities which interfered with his ability to conduct the activities of daily living.  However, the mere presence of additional disabilities does not mean that the Veteran's service-connected disabilities alone were not severe enough so as to require the aid and attendance of another person.  Further, in this case, the evidence of record at the time of the Veteran's death showed that his service-connected disabilities caused impairment sufficient to warrant the regular aid and attendance of another person.  

Therefore, the Board finds that the preponderance of the evidence is for the claim for SMC based on the need for regular aid and attendance of another person, for purposes of entitlement to accrued benefits.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, as special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate.  


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person (but not based on housebound status), for purposes of entitlement to accrued benefits, is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


